TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00268-CR



                                   Arthur Williams, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
      NO. D-1-DC-09-201420, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Arthur Williams pled guilty to possession of cocaine in exchange for a two-

year sentence and an agreement that federal charges would not be filed. The trial court signed its

judgment of conviction on April 29, 2009, and appellant filed his notice of appeal on May 1, 2009.

The trial court has certified that the cause is a plea-bargain case and that appellant has no right of

appeal. Thus, we dismiss the appeal. See Tex. R. App. P. 25.2(d).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 24, 2009

Do Not Publish